Citation Nr: 0937483	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  05-02 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
right thoracotomy, scar, with damage to Muscle Groups (MGs) I 
and II, three tube site scars.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from June 1970 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In July 2007, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).  


FINDINGS OF FACT

1.  The Veteran's right thoracotomy, scar, with damage to MGs 
I and II, three tube site scars, is manifested by a moderate, 
through and through wound to MG I.  The clinical evidence 
does not reveal any scarring that is shown to be painful on 
examination or to otherwise merit a compensable rating.  It 
also does not reveal any compensable limitation of motion or 
loss of muscle tissue.  

2.  The Veteran's right thoracotomy, scar, with damage to MGs 
I and II, three tube site scars, is also manifested by a 
moderate, through and through wound to MG II.  

3.  The Veteran has service-connected disability of such a 
nature and severity that he is currently prevented from 
engaging in all forms of substantially gainful employment 
consistent with his education and occupational experience.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
right thoracotomy, scar, with damage to MG I, three tube site 
scars, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.55, 4.56, 4.71a, 
Diagnostic Code 5201, 4.73, Diagnostic Code 5301, 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008).  

2.  The criteria for a separate 20 percent rating for damage 
to MG II have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.7, 4.55, 4.56, 4.73, Diagnostic Code 
5302 (2008).  

3.  The Veteran is unemployable by reason of service-
connected disability.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.340, 4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  As the 
Board has granted the claim for TDIU, any failure to notify 
or assist this claim under the VCAA cannot be considered 
prejudicial to the Veteran.  Therefore, the Board will not 
address whether VA has complied with the VCAA with respect to 
this claim.  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice was presumed prejudicial 
and must result in reversal unless VA showed that the error 
did not affect the essential fairness of the adjudication by 
demonstrating that the essential purpose of the notice was 
not frustrated.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(2007).  However, the U.S. Supreme Court recently reversed 
that decision based on a finding that the Federal Circuit's 
framework for harmless-error analysis was too rigid and 
placed an unreasonable evidentiary burden upon VA.  Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme Court held 
that a mandatory presumption of prejudicial error in every 
instance of defective VCAA notice was inappropriate and that 
determinations concerning harmless error should be made on a 
case-by-case basis.  Id.  In addition, the Supreme Court 
rejected the Federal Circuit's reasoning, in part, because 
the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the 
party that seeks to have a judgment set aside due to an 
erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

With respect to the claim for increased rating, neither the 
Veteran nor his representative has identified any deficiency 
in notice which would compromise a fair adjudication of the 
claim.  Nevertheless, the Board has considered whether the 
defective notice provided to the Veteran resulted in 
prejudicial error.

In this regard, the Board observes that, although the Supreme 
Court reversed the presumptive prejudice framework set forth 
in Sanders, it did not find fault with the analysis for 
determining whether a VCAA notice error affected the 
essential fairness of the adjudication.  Accordingly, where 
there is a defect in the content of VCAA notice, it may be 
established that such error did not affect the essential 
fairness of the adjudication by showing that the essential 
purpose of the notice was not frustrated.  See Sanders, 487 
F.3d at 889.  Such a showing may be made by demonstrating, 
for example, (1) that the claimant had actual knowledge of 
what was necessary to substantiate the claim and that the 
claim was otherwise properly developed, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed to substantiate the claim, or (3) that the benefit 
could not be awarded as a matter of law.  Id.; see also 
Vazquez-Flores, 2 Vet. App. at 46.  Actual knowledge may be 
established by statements or actions by the claimant or the 
claimant's representative demonstrating an awareness of what 
is necessary to substantiate his or her claim.  Id. at 48 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  
Because reversal is warranted only if an error affects the 
essential fairness of the adjudication, consideration should 
also be given to whether the post-adjudicatory notice and 
opportunity to develop the case that was provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim served to render any pre-adjudicatory VCAA notice 
errors non-prejudicial.  Id. at 46.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement.  
VA must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  Id.

Recently, in the case of Vazquez-Flores v. Shinseki, No. 08-
7150 (Fed. Cir. Sep. 4, 2009), the Federal Circuit Court held 
that "the notice described in 38 U.S.C. § 5103(a) need not be 
Veteran specific."  Similarly, "while a Veteran's 'daily 
life' evidence might in some cases lead to evidence of 
impairment in earning capacity, the statutory scheme does not 
require such evidence for proper claim adjudication."  Thus, 
the Federal Circuit held, "insofar as the notice described by 
the Veterans Court in Vazquez-Flores requires the VA to 
notify a Veteran of alternative diagnostic codes or potential 
"daily life" evidence, we vacate the judgments."  

A letter satisfying the notice requirements under 38 C.F.R. § 
3.159(b)(1) was sent to the Veteran in April 2003, prior to 
the RO decision that denied the claim for increased rating in 
June 2003.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  An additional VCAA letter was sent to the Veteran in 
March 2008.  

Further, in this case, the Veteran was provided with 
correspondence regarding what was needed to support his 
claim.  Specifically, the June 2003 and March 2008 VCAA 
notice letters advised the Veteran that his statements and 
medical and employment records could be used to substantiate 
his claim, and the Veteran can reasonably be expected to have 
understood the applicable diagnostic codes provided in the 
December 2004 statement of the case.  Thus, given the June 
2003, December 2004, and March 2008 VA correspondence, the 
Veteran is expected to have understood what was needed to 
support his claim.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, at the time of 
his VA scars examination in April 2003, the Veteran indicated 
that he had difficulty cutting grass, exercising, and doing 
other activities, and had been placed on light duty at the 
saw mill because he could not climb ladders or engage in 
prolonged work as a result of his inability to use his right 
arm.  VA examination in January 2009 revealed the Veteran's 
report that he could not do the work he used to do at the saw 
mill because of the pain in his chest.  

In summary, the Board submits that the above statements and 
evidence demonstrate the Veteran's knowledge of the need to 
be worse to support his claim, with particular emphasis on an 
adverse impact on his employment, and that the notice 
deficiencies in this matter do not affect the essential 
fairness of the adjudication.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent post-
service treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

The RO has obtained service, VA, and private treatment 
records.  The Veteran was also afforded multiple VA 
examinations to support his increased rating claim, and 
neither the Veteran nor his representative has argued that 
the most recent VA examination is inadequate for rating 
purposes.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


II.  Increased Rating Claim

Where an increase in an existing disability rating based upon 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent 
decision of the United States Court of Appeals for Veterans 
Claims (Court), however, has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider whether the rating should be 
"staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of a staged rating would be necessary.  
The relevant temporal focus for adjudicating the level of 
disability of an increased rating claim is from the time 
period one year before the claim was filed - so, here, March 
2002, until VA makes a final decision on the claim.  
See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) 
(West 2002); 38 C.F.R. § 3.400(o)(2) (2008).

The Veteran asserts that he is entitled to an increased 
rating for right thoracotomy, scar, with damage to MGs I and 
II, three tube site scars, currently evaluated as 20 percent 
disabling.  

Under the rating criteria for muscle injuries, Diagnostic 
Code 5301 pertains to MG I, which relates to the damage of 
the extrinsic muscles of the shoulder girdle: trapezius, 
levator scapulae and serratus magnus.  (Function: Upward 
rotation of scapula; elevation of arm above shoulder level.)  
The disability ratings for slight, moderate, moderately 
severe, and severe disabilities of the dominant shoulder are 
noncompensable, 10, 30, and 40, respectively.  Diagnostic 
Code 5302 pertains to MG II, which relates to the damage of 
the extrinsic muscles of the shoulder girdle: pectoralis 
major, latissimus dorsi and teres major, pectoralis minor, 
and rhomboid.  (Function: Depression of arm from vertical 
overhead to hanging at side; downward rotation of scapula; 1 
and 2 act with Group III in forward and backward swing of the 
arm.)  The disability ratings for slight, moderate, 
moderately severe, and severe disabilities of the dominant 
shoulder are noncompensable, 20, 30, and 40, respectively.  

Under the provisions of 38 C.F.R. § 4.55 (effective July 3, 
1997):

(a)  A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b)  For rating purposes, the skeletal muscles of the body 
are divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).

(c)  There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions:

(1)  In the case of an ankylosed knee, if muscle group XIII 
is disabled, it will be rated, but at the next lower level 
than that which would otherwise be assigned.

(2)  In the case of an ankylosed shoulder, if muscle groups I 
and II are severely disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be elevated to the 
level for unfavorable ankylosis, if not already assigned, but 
the muscle groups themselves will not be rated.

(d)  The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.

(e)  For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

(f)  For muscle group injuries in different anatomical 
regions which do not act upon ankylosed joints, each muscle 
group injury shall be separately rated and the ratings 
combined under the provisions of Sec. 4.25.

The VA Schedule for Rating Disabilities for muscle injuries 
was revised, effective July 3, 1997.  See 38 C.F.R. § 4.56 
(2008).  Under the rating schedule, an open comminuted 
fracture with muscle or tendon damage will be rated as a 
severe injury of the muscle group involved, unless for 
locations such as the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal.  Objective 
findings of a moderate disability include (1) some loss of 
deep fascia or muscle substance, or some impairment of muscle 
tonus; and (2) loss of power or lowered threshold of fatigue 
when compared to the sound side.  Moreover, objective 
findings of a moderately severe disability include the 
following: entrance and (if present) exit scars which 
indicated the track of a missile through one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles in 
comparison to the sound side; and tests of strength and 
endurance in comparison to the sound side demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56.

Severe muscle disability under 38 C.F.R. § 4.56 consists of 
through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  Objective 
findings of a severe disability include the following: 
ragged, depressed, and adherent scars that indicate wide 
damage to the muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles swell and harden 
abnormally in contraction; and tests of strength, endurance, 
or coordinated movements in comparison to the corresponding 
muscles of the uninjured side indicate severe impairment of 
function.  38 C.F.R. § 4.56.  

If present, the following are also signs of severe muscle 
disability: (1) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (2) adhesion of a scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where the bone is normally protected by 
muscle; (3) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (4) visible or 
measurable atrophy; (5) adaptive contraction of an opposing 
group of muscles; (6) atrophy of muscle groups not in the 
tract of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (7) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56.  

Under the current rating schedule, MGs I and II are in the 
same anatomical region.  In addition, these muscle groups 
both affect the shoulder.  Under the rating criteria, for 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the Board 
may not increase the rating for the most severely MG by one 
level and use this rating as a combined evaluation for both 
of the MGs.  See 38 C.F.R. § 4.55(e) (2008).  However, the 
Board finds that the applicable rating criteria does not 
prohibit the assignment of separate ratings for each affected 
MG, assuming of course that each MG is entitled to a 
compensable rating.  In fact, as will be shown more fully 
below, the January 2009 VA muscles examiner determined that 
MG XXI also became affected as a result of the thoracotomy, 
and since it is in another anatomical region, separate 
ratings may be assigned for MGs I and II under 38 C.F.R. 
§ 4.55(f) (2008).  A separate compensable rating is not 
permitted for MG XXI.  See 38 C.F.R. § 4.97, Diagnostic Code 
6844, note 3 (2008).    

Service treatment records reflect that the Veteran's wound 
was sustained on January 9, 1971, and that he underwent both 
a thoracotomy and tracheotomy.  He was discharged from the 
hospital at Fort Polk on March 31, 1971.  

VA scars examination in April 2003 revealed that the Veteran 
sustained an in-service gunshot wound to the right chest 
entering just medially to the right nipple by approximately a 
half centimeter, transversing upward, and then exiting 
through the right upper posterior shoulder, either just above 
the right scapula or through the upper part of the right 
scapula.  The Veteran underwent an upper lobectomy of the 
right lung as a result of the wound.  He also required two 
chest tubes, one on the anterior chest wall below the nipple 
and one in the lateral lower chest wall below the actual 40 
centimeter (cm) right lateral chest wall incision.  The 
incisions for the chest tube were approximately 2 X 4 cm in 
size.  There was also a tracheotomy scar at the base of the 
neck that 5.5 cm in size with an exit wound through the upper 
part of the back that is approximately 5.5 cm in size.  The 
Veteran also has ulnar neuritis secondary to the wound and 
trauma from the surgery to the right lateral chest wall.  The 
Veteran had been working in a saw mill until approximately 
two years earlier when he slipped in mud and water and fell 
against an oxygen tank rack hitting the right lateral side of 
his chest in the area of the previous surgery.  

The Veteran indicated that his pain had worsened, with 
increasing dyspnea, difficulty cutting grass, exercising, and 
doing other activities.  He was also placed on light duty at 
the saw mill because he could not climb ladders, or engage in 
prolonged work as a result of his inability to use his right 
arm.  The thoracotomy scar measured 40 cm and extended in a 
crescent shape from the midscapula to around and under the 
right axillary area to the mid area of the right anterior 
chest wall below the nipple.  The Veteran also had a chest 
tube scar below the nipple and in the mid axillary line below 
the scar.  There was also a tracheotomy scar at the base of 
the neck, an entrance scar just to the medial area of the 
nipple, and an exit wound which had been sutured together in 
the right upper posterior area of the back that was 5.5 cm in 
size.  The crescent-shaped thoracotomy scar was tender with 
palpation, the examiner believing that this was secondary to 
recent trauma.  Right arm range of motion revealed that the 
Veteran could raise his arm forward and upward 110 degrees. 
He could also abduct the right arm outward 110 degrees, at 
which time he complained of pain in the chest wall, trapezius 
muscles, and pectoralis muscles of the anterior upper right 
chest.  It was also noted that the Veteran had decreased 
ulnar sensory sensation from the gunshot wound.  The 
diagnosis included gunshot wound to the right chest requiring 
a partial lobectomy of the right upper lung due to trauma 
from the gunshot wound, ulnar neuritis of the right forearm 
and hand, secondary to trauma from the brachial plexus and 
the original gunshot wound and trauma, chest wall pain, 
secondary to incision and irritation to the intercostal 
nerves of the right lateral chest wall, and status post right 
upper lobectomy from the gunshot wound.  The examiner 
reiterated that the Veteran had some decreased range of 
motion in the right shoulder due to pain.  

VA treatment records for the period of March 2004 to May 2006 
reflect that in March 2004, the Veteran complained of 
soreness in his chest.  

At the Veteran's hearing before the Board in July 2007, the 
Veteran testified that the entrance scarring bothered him 
more than before (transcript (T.) at p. 6).  He is also 
bothered with problems in the chest cavity on the right side 
(T. at p. 7).  

Private medical records received in December 2008 from Dr. 
John Ledbetter consist of treatment records dated over the 
period of February 2002 to November 2008.  In February 2002, 
the Veteran was experiencing some localized right pectoralis 
pain.  The diagnosis was right pectoralis pain, probably 
myofascial in etiology.  From October 2003 to October of 
2005, it was noted that the Veteran's right pectoralis pain 
appeared to be a combination of muscular and neuropathic.  In 
March 2006, there was an impression of right anterior chest 
wall pain with neuralgia.  In August 2007, it was noted that 
the Veteran had a gunshot wound to the right anterior chest 
wall in 1971, and that a work-related injury had exacerbated 
his pain in 2001.  The impression was right anterior chest 
wall pain with neuropathic component.  In November 2008, the 
impression was neuropathic pain in the right pectoralis 
muscle that appeared to be musculature with mild reduction of 
pain with injectional modalities, and right anterior chest 
wall pain.  

VA muscles examination in January 2009 revealed that the 
Veteran had no symptoms with respect to his tracheotomy scar.  
This scar was 2 millimeters (mm) wide, smooth, thin, and 
without keloid formation, elevation, or depression.  There 
was also no pain or limitation of function with palpation.  
There was pain to palpation with respect to a 2 mm entrance 
scar, but the Veteran indicated that the pain was deep and 
not limited to the scar site itself.  A tube torso scar was 
noted at the level of T3 that was 2.5 cm in length and 2 mm 
in width.  This scar was not indurated, unstable, or 
inflexible.  There was also no limitation of function and 
there were once again complaints of pain to deep palpation 
with application of 4 pounds of pressure.  The Veteran's 
thoracotomy scar was noted on the right hemithorax.  It was 
found to be 34 cm in length and 4 mm wide.  There was no 
abnormal skin texture or pain to superficial scar palpation.  
There was also no instability or adherence.  There were two 
tube torso drain scars.  They are below the thoracotomy scar.  
One measured 4.5 cm and was 2 mm wide.  The other measured 
4.0 cm and was 2 mm wide.  The scars were not painful but 
pain was again elicited on deep palpation with 4 pounds of 
pressure.  Finally, there was a non-painful exit wound scar 
in the posterior aspect of the right shoulder/scapula.  

Regarding the specific muscle groups and muscles involved, 
the examiner indicated that the entrance wound involved MG II 
on the right side, and the thoracotomy scar involved MG II on 
the right and muscle group XXI for the muscles of 
respiration/thoracic muscle group.  The exit wounds of the 
right upper scapula/shoulder involve muscle group I 
posteriorly on the right and group II.  The examiner 
commented that it appeared that the Veteran suffered through-
and-through injuries to the identified muscles in 1971; 
however, he subsequently healed.  There did not seem to be 
any muscle impairment, as the Veteran did not exhibit any 
impairment of coordination or uncertainty of movement.  He 
did exhibit pain and fatigability as additional limitation, 
but the examiner stated that these symptoms began in 2001 
with the Veteran's work-related injury.  The Veteran did not 
have any muscle atrophy or disuse.  His pectoralis muscles, 
left and right, appeared symmetrical.  Musculature in the 
posterior back, left and right, also were symmetrical.  The 
shoulder girdle muscles were also intact.  Neurological 
examination revealed motor strength of 5+/5+, but that the 
right upper extremity gave way to pain with use.  The Veteran 
stated that right upper extremity also produced pain in the 
right chest wall.  Sensation was intact to pinprick with a 
5.07 monofilament fiber in the lower extremities bilaterally 
and in the left upper extremity.  It was intact in the right 
upper extremity, except there was decreased ulnar sensation 
in the right forearm region, extending from the right elbow 
down to the fifth and fourth digits.  There was also 
decreased sensation to pinprick along the thoracotomy scar 
using a 5.07 monofilament, however, the Veteran could 
complete movement maneuvers using his right upper extremity.  

The Veteran did exhibit pain with repetitive motion using his 
right hand, right upper extremity and the right side.  This, 
however, was found by the examiner to be attributed to the 
pain he had developed since 2001.  There was no impairment of 
coordination or uncertainty of movement.  The examiner 
reiterated that the pain and fatigability the Veteran was 
experiencing appeared to have developed in 2001.  The 
examiner stated that the thoracotomy scar was a deep scar; 
however, it was not unstable or painful to palpation.  The 
Veteran's three torso tube scars also appeared to be deep 
scars, as they were of significant length, but they were not 
unstable or painful upon examination.  The final diagnoses 
were partial lobectomy, right upper lobe, right thoracotomy 
scar involving MGs I and II and three torso tube site scars, 
all of which were stable and not painful, right ulnar 
neuritis without significant motor deficit or muscular 
atrophy, scars from the bullet wound entrance, right nipple 
T5 area, exit posterior chest wound, post-tracheotomy 
closure, residual, small well-healed surgical scar, and 2001 
slip and fall work-related injury with contusion to the right 
chest wall with residual chronic right chest wall neuropathic 
and myofascial pain.  

The January 2009 examiner commented that the Veteran admitted 
that his chest wall pain "is deeper than his scars" from 
his service connected 1971 gunshot wound from Vietnam.  He 
further stated that the chronic pain from the 2001 accident 
had been persistent and had prohibited the Veteran from 
resuming his gainful employment at the saw mill.  It was the 
examiner's opinion that this diagnosis contributed to 100 
percent of the Veteran's current disability and it was the 
reason he had been unable to return to work since 2001.  This 
opinion was based upon the review of the Veteran's pain 
management records with Donna Courson, nurse practitioner, 
and Dr. John Ledbetter in Monroe, Louisiana.  The Veteran's 
service-connected diagnoses had not caused any loss of power, 
weakness, lowered threshold of fatigue, chronic pain, 
impairment of coordination, or uncertainty of movement.  
Prior to 2001, the Veteran was able to maintain gainful 
employment and did not need chronic pain interventions or 
management for his 1971 gunshot wound in Vietnam.  The 
examiner found that the 2001 work-related injury precipitated 
his chronic neuropathic/myofascial right anterior chest wall 
pain which had rendered him unemployable as a welder/laborer.  

In examining the evidence of record, it is clear that this 
was a through-and-through wound of MGs I and II, and that the 
Veteran must at least be entitled to a moderate rating.  
38 C.F.R. § 4.56(b) (2008).  However, in examining the 
criteria for moderately severe muscle injury, while there is 
evidence of an extended hospitalization and an indication 
that the Veteran's muscle injury has impacted employment, the 
objective evidence of a moderately severe disability also 
includes relatively large entrance and exit scars, and the 
Board is unable to conclude that neither adherent nor 
unstable entrance and exit wound scars of 1 cm X 2 mm and 3.5 
cm X 6 mm, respectively, are relatively large.  Moreover, 
there is no evidence on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate loss 
of normal firm resistance of muscles compared to the sound 
side, and tests of strength and endurance of the MGs involved 
(compared with sound side) do not give positive evidence of 
marked or moderately severe loss.  In fact, examination has 
revealed no muscle damage, relatively small entrance and exit 
scars, and a lack of decrease in strength and endurance with 
respect to the MGs involved.  38 C.F.R. § 4.56(c) (2008).  
Since a finding of severe muscle disability requires an even 
greater showing of muscle and skin disturbance, an even 
higher rating for MGs I and II is clearly not warranted.  

However, as was noted above, the Board finds that it is 
permitted to consider separate compensable ratings for MGs I 
and II, and that since VA examination results do not permit 
the Board to conclude that the injury to MG II is any less 
severe than the injury to MG I, the Board will give the 
Veteran the benefit of the doubt, and find that there is 
moderate muscle injury to both MG I and II.  As a result, 
since the current 20 percent rating for right thoracotomy, 
scar, with damage to MGs I and II, three tube site scars, is 
a protected rating, the Board will further find that the 
Veteran may retain this rating with respect to MG I, and 
assign a separate 20 percent rating for moderate disability 
to MG II under Diagnostic Code 5302.

In considering entitlement to even additional separate 
compensable ratings, since there is no evidence that the 
Veteran's thoracotomy and tube site scarring cover a 
sufficient area, are unstable, painful on examination, 
disfiguring, or limit function, an additional compensable 
rating based on these scars is not warranted.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 
(2008).  Similarly, while there is some evidence of decreased 
right arm motion, this has at no point been manifested by 
compensable limitation of motion under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2008).  There is also no x-ray evidence 
of right shoulder arthritis that has been linked to the 
Veteran's service-connected gunshot wound to the right chest.  

The record also reflects that the Veteran is already assigned 
a 30 percent rating for residuals of his lobectomy under 
38 C.F.R. § 4.97, Diagnostic Code 6844 (2008), and a 10 
percent rating for his right ulnar neuritis under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8516 (2008).   

In summary, while the Board finds that the evidence supports 
the assignment of a separate 20 percent rating, but not 
greater, for moderate injury to MG II, it is against a rating 
in excess of 20 percent for either MG I or II, or separate 
compensable ratings for the Veteran's thoracotomy/tube site 
scarring or limitation of motion of the right arm.  

Finally, the Board would point out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity.  Ratings will generally be based on average 
impairment.  38 C.F.R. § 3.321(a), (b) (2008).  To afford 
justice in exceptional situations, an extraschedular rating 
can be provided.  38 C.F.R. § 3.321(b).  

The Court clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected 
muscle injuries to MGs I and II cause moderate disability 
that impact his ability to do certain activities at home and 
industrially.  Such impairment is contemplated by the 
applicable rating criteria.  The rating criteria reasonably 
describe the Veteran's disability.  Referral for 
consideration of an extraschedular rating is, therefore, not 
warranted.  




III.  TDIU Claim

In turning to the remaining issue of entitlement to TDIU, the 
Veteran asserted in his February 2003 VA Form 21-8940 that he 
first became too disabled to work in June 2002, although he 
inexplicably indicated at his Board hearing that he had not 
worked since 1970.  He further noted that he had a high 
school education and had additional education in the field of 
welding.  

The service-connected disabilities for which ratings have 
been assigned are injury to MG II, which the Board has now 
assigned a separate 20 percent rating, right thoracotomy scar 
with damage to MG I, three tube site scars, rated as 20 
percent disabling, right ulnar neuritis, rated as 10 percent 
disabling, partial lobectomy, rated as 30 percent disabling, 
posttraumatic stress disorder (PTSD), rated as 10 percent 
disabling, and scars from bullet wound, rated as 
noncompensable.  

The question for consideration is whether the numerous 
manifestations of the Veteran's service-connected 
disabilities now preclude his employment.  According to the 
Veteran's VA Form 8940 he has not been gainfully employed on 
a full-time basis since approximately June 2002.  

As was noted previously, a recent VA muscles examiner 
determined that the chronic pain from the Veteran's 2001 
accident had been persistent and had prohibited the Veteran 
from resuming his gainful employment at the saw mill.  It was 
the examiner's opinion that this diagnosis contributed to 100 
percent of the Veteran's current disability and it was the 
reason he had been unable to return to work since 2001.  This 
opinion was based upon the review of the Veteran's pain 
management records with Donna Courson, nurse practitioner, 
and Dr. John Ledbetter in Monroe, Louisiana.  The Veteran's 
service-connected diagnoses had not caused any loss of power, 
weakness, lowered threshold of fatigue, chronic pain, 
impairment of coordination, or uncertainty of movement.  
Prior to 2001, the Veteran was able to maintain gainful 
employment and did not need chronic pain interventions or 
management for his 1971 gunshot wound in Vietnam.  The 
examiner found that the 2001 work-related injury precipitated 
his chronic neuropathic/myofascial right anterior chest wall 
pain which had rendered him unemployable as a welder/laborer.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule provides an evaluation of 
less than 100 percent, it must be determined that the 
service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. § 
3.341.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  If there is 
only one such disability, this disability shall be ratable at 
60 percent or more and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  For 
purposes of a total rating based on individual 
unemployability, disabilities affecting one extremity will be 
considered one disability.  The existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages for the 
service-connected disability or disabilities are met and in 
the judgment of the rating agency, such service-connected 
disabilities render the veteran unemployable.  38 C.F.R. § 
4.16(a).

Marginal employment shall not be considered substantially 
gainful employment.  Id.  Marginal employment generally shall 
be deemed to exist when the earned annual income of the 
veteran does not exceed the amount established by the United 
States Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person, and consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  Id. 

For purposes of 38 C.F.R. § 4.16(a), when combining the 
ratings for the Veteran's residuals of gunshot wound as the 
Board is required to do since they arise out of a common 
etiology, the Veteran's service-connected residuals of his 
gunshot wound should be rated as at least 40 percent 
disabling and there is sufficient additional disability to 
bring the combined rating to 70 percent.  Therefore, the 
Veteran is eligible for consideration for a total rating for 
individual unemployability under 38 C.F.R. § 4.16(a), and the 
remaining issue is whether the Veteran is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disability.

In reviewing the record, the Veteran asserted in his original 
VA Form 8940 that he became too disabled to work in about 
June 2002.  Recent examination and treatment records do not 
reflect any more recent employment.

In addition, as was noted above, the January 2009 VA muscles 
examiner concluded that the Veteran's 2001 work-related 
injury precipitated his chronic neuropathic/myofascial right 
anterior chest wall pain which had rendered him unemployable 
as a welder/laborer.  In this regard, while the Board fully 
recognizes that the examiner apparently determined that all 
of the Veteran's right anterior chest wall pain was 
attributable to the 2001 work-related injury, in examining 
the basis for this aspect of the opinion, the Board is unable 
to find any concrete medical basis for this determination.  
For example, in the process of minimizing the effect of the 
Veteran's service-connected disability, the examiner 
concludes that there was even no evidence of muscle fatigue 
on repetitive use, and this is contrary to his own clinical 
findings (the examiner did find that the Veteran did exhibit 
pain and fatigability as additional limitation albeit as 
related to his work-related injury).  The examiner also seems 
to discount the findings of pain attributable to the 
Veteran's service-connected neuritis.  Consequently, although 
the Board is willing to concede that the Veteran's chronic 
neuropathic/myofascial right anterior chest pain has rendered 
the Veteran unemployable as a welder/laborer, it is not 
willing to concede that 100 percent of the Veteran's service-
connected neuropathic/myofascial right anterior chest wall 
pain is the result of the Veteran's work-related injury.  

Therefore, since the Board is unable to determine the 
relative proportion of service-connected to nonservice-
connected pain (see Mitleider v. Brown, 11 Vet. App. 181 
(1998)), the Board will give the Veteran the benefit of the 
doubt, and find that the medical opinion of the January 2009 
VA muscles examiner and the record as a whole supports the 
conclusion that TDIU is warranted in this matter.


ORDER

Entitlement to a rating in excess of 20 percent for right 
thoracotomy, scar, with damage to MG I, three tube site 
scars, is denied.

Entitlement to a separate 20 percent rating, but not greater, 
for damage to MG II is granted, subject to the statutes and 
regulations governing the payment of monetary benefits.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability is 
granted, subject to the statutes and regulations governing 
the payment of monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


